REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated July 15th, 2021, August 4th, 2021, October 8th, 2021, and December 16th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1, 5, 9, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on November 23rd, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claims 1, 5, and 9 the closest prior art is Oikawa et al. (US 2013/0077954 A1).
Regarding claim 1, Oikawa teaches an accessory that can be attached to a camera body, the camera body including a first camera-side clock terminal that outputs a first clock signal, a first camera-side data terminal, a third camera-side data terminal to which a third data signal is input, and two power terminals through each of which power is supplied, the accessory comprising: an eighth terminal that is brought into contact with the first camera-side clock 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the first data signal is output in synchronization with the first clock signal, the third data signal is input in synchronization with the first clock signal, and both the second and fourth terminals are located at one local area that is adjacent to another local area in which both the seventh and eighth terminals are located. 

Regarding claim 5, Oikawa teaches an accessory that can be attached to a camera body, the camera body including a second camera-side clock terminal to which a second clock signal is input, a third camera-side data terminal to which a third data signal is input, a second camera-side data terminal to which a second data signal is input, and two power terminals through each of which power is supplied, the accessory comprising: a ninth terminal that is brought into contact with the third camera-side data terminal; a tenth terminal that is brought into contact with the second camera-side clock terminal; an eleventh terminal that is brought into contact with the second camera-side data terminal; and second and fourth terminals that are respectively brought into contact with the two power terminals, wherein the tenth terminal is positioned between and directly adjacent to both the ninth terminal and the eleventh terminal.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 5 recited together in combination with the totality of particular features/limitations recited therein, including wherein the third data signal is input in synchronization with a clock signal that is different from the second clock signal, the second data signal is input in synchronization with the second clock signal, and both the second and fourth terminals are located at one local area that is adjacent to another local area in which the ninth terminal is located, the another local area being positioned between the one local area and the tenth terminal. 

Regarding claim 9, Oikawa teaches an accessory that can be attached to a camera body, the accessory comprising: an eighth terminal to which a first clock signal from the camera body is input; a seventh terminal to which a first data signal from the camera body is input; a ninth terminal that outputs a third data signal to the camera body; a tenth terminal that outputs a second clock signal to the camera body; and an eleventh terminal that outputs a second data signal to the camera body, the seventh terminal, the eighth terminal, the ninth terminal and the tenth terminal are positioned directly adjacent to each other in that order.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 9 recited together in combination with the totality of particular features/limitations recited therein, including wherein the first data signal is input in synchronization with the first clock signal, the third data signal is output in synchronization with the first clock signal, and the second data signal is output in synchronization with the second clock signal. 



Regarding claims 17-21, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872